DETAILED ACTION
This action is responsive to the application No. 16/937,759 filed on July 24, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-14.

Page 3 of 10Application Number: 15/654,271Page 7 of 10Application Number: 15/654,271Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2006/0006486) in view of Tae (US 2013/0264703).

Regarding Claim 1, Seo (see, e.g., Figs. 6A, 7B and Annotated Fig. 7B), teaches an image sensor module 601 comprising (see, e.g., par. 0074):
a substrate 100 having a first side (i.e., top side) and a second side (i.e., bottom side), the first side being an opposite to the second side (see, e.g., par. 0046);
an image sensor 200 attached to the first side of the substrate 100 (see, e.g., par. 0046);
bonding wires 103 to bond the image sensor 200 to pads 101 on the first side of the substrate 100 (see, e.g., par. 0047);
a protective structure 310 disposed on the first side of the substrate 100 surrounding the image sensor 200, the bonding wires 103, and the pads 101 (see, e.g., par. 0049);
the protective structure 310 comprising a dam 310a and a lid 310b;
the lid 310b comprising a hole 311 and a non-transparent part 310c to light surrounding the hole 311 (see, e.g., pars. 0049-0050);
wherein:
the hole 311 transmits incident light to arrive at the image sensor 200, and the non- transparent part 310c blocks incident light to arrive at the bonding wires 103 and the pads 101; and
a cover glass 401 disposed on the protective structure 310 (see, e.g., pars. 0054, 0064);
wherein:
a bottom 310d of the dam 310a of the protective structure 310 is attached to the first side of the substrate 100 and the cover glass 401 is attached to the lid 310b of the protective structure 310 (see, e.g., par. 0064);
a wall 310s forming the hole 311 of the lid 310b forms an angle with a surface 303 of the lid 310b (see, e.g., par. 0055); and
an empty space 312 is provided between the first side of the substrate 100 and the lid 310b, and between the image sensor 200 and the cover glass 401 (see, e.g., par. 0050).
Seo is silent with respect to the claim limitation that the wall 310s forms an angle [Symbol font/0x61] less than 90[Symbol font/0xB0] with a surface 303 of the lid 310b.
Tae (see, e.g., Fig. 12 and Annotated Fig. 12), in similar image sensors to those of Seo, on the other hand, teaches that a wall 40W forming the hole S1 of the lid 40b forms an angle [Symbol font/0x61] less than 90[Symbol font/0xB0] with a surface 40fs of the lid 40b.  See Tae’s annotated Fig. 12, where is clear that since angle θ > 90[Symbol font/0xB0], then, it follows that [Symbol font/0x61] = 180[Symbol font/0xB0] - θ and [Symbol font/0x61] < 90[Symbol font/0xB0].  Thus, contaminants deposited on the sidewall 40W of the inner cover part 40a and the top surface of the semiconductor chip 20 may be easily removed as compared with the case that the angle theta (alpha) is equal to or less (more) than 90 degrees (see, e.g., pars. 0046-0047).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Seo’s device, a wall forming an angle [Symbol font/0x61] less than 90[Symbol font/0xB0] with a surface of the lid, as taught by Seo, to easily remove contaminants deposited on the sidewall of the inner cover part and the top surface of the semiconductor chip.

Regarding Claim 2, Seo and Tae teaches all aspects of claim 1.  Tae (see, e.g., Fig. 12 and Annotated Fig. 12), teaches, a set of solder balls 55 attached to the second side (i.e., bottom side) of the substrate 1 (see, e.g., par. 0051).

Regarding Claim 3, Seo and Tae teach all aspects of claim 1.  Seo (see, e.g., Figs. 6A, 7B and Annotated Fig. 7B), teaches that the protective structure 310 is made of light absorptive materials (see, e.g., pars. 0049-0050).  

Regarding Claim 4, Seo and Tae teach all aspects of claim 3.  Seo (see, e.g., Figs. 6A, 7B and Annotated Fig. 7B), teaches that scatter light in the protective structure 310 is absorbed by the protective structure 310.  

Regarding Claim 5, Seo and Tae teach all aspects of claim 1.  Seo (see, e.g., Figs. 6A, 7B and Annotated Fig. 7B), teaches that the dam 310a and the lid 310b are inseparable forming an integrated part (see, e.g., par. 0049).  

Regarding Claim 6, Seo and Tae teach all aspects of claim 1.  Tae (see, e.g., Fig. 12 and Annotated Fig. 12), teaches that the angle [Symbol font/0x61] is less than 90[Symbol font/0xB0] but is silent with respect to the claim limitation that [Symbol font/0x61] is less than 45[Symbol font/0xB0].
However, this claim limitation is merely considered a change in the angle [Symbol font/0x61] formed by the wall 40W with the top surface 40fs of 40b in Tae’s device.  The specific claimed angle, absent any criticality, is only considered to be an obvious modification of the angle [Symbol font/0x61] in Tae’s device, as the courts have held that changes in angles without any criticality, are within the level of skill in the art.  According to the courts, a particular angle is nothing more than one among numerous angles that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed angle, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed angle in Tae’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed angle or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen angle or upon another variable recited in a claim, the applicant must show that the chosen angle is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 7, Seo and Tae teach all aspects of claim 1.  Seo (see, e.g., Figs. 6A, 7B and Annotated Fig. 7B), teaches that the image sensor 200 is a CMOS image sensor (see, e.g., par. 0046).  

Regarding Claim 8, Seo (see, e.g., Figs. 6A, 7B and Annotated Fig. 7B), teaches,
A camera module comprising (see, e.g., par. 0074):
an image sensor module 601 comprising (see, e.g., par. 0074):
a substrate 100 having a first side (i.e., top side) and a second side (i.e., bottom side), the first side being an opposite to the second side (see, e.g., par. 0046);
an image sensor 200 attached to the first side of the substrate 100 (see, e.g., par. 0046);
bonding wires 103 to bond the image sensor 200 to pads 101 on the first side of the substrate 100 (see, e.g., par. 0047);
a protective structure 310 disposed on the first side of the substrate 100 surrounding the image sensor 200, the bonding wires 103, and the pads 101 (see, e.g., par. 0049);
the protective structure 310 comprising a dam 310a and a lid 310b;
the lid 310b comprising a hole 311 and a non-transparent part 310c to light surrounding the hole 311 (see, e.g., pars. 0049-0050);
wherein:
the hole 311 transmits incident light to arrive at the image sensor 200, and the non- transparent part 310c blocks incident light to arrive at the bonding wires 103 and the pads 101; and
a cover glass 401 disposed on the protective structure 310 (see, e.g., pars. 0054, 0064);
wherein:
a bottom 310d of the dam 310a of the protective structure 310 is attached to the first side of the substrate 100 and the cover glass 401 is attached to the lid 310b of the protective structure 310 (see, e.g., par. 0064); and
an empty space 312 is provided between the first side of the substrate 100 and the lid 310b, and between the image sensor 200 and the cover glass 401 (see, e.g., par. 0050);
a lens system 710 (see, e.g., par. 0079); and
a spacer 730 disposed in between the image sensor module 601 and the lens system 710 (see, e.g., par. 0079); and
wherein:
a wall 310s forming the hole 311 of the lid 310b forms an angle with a surface 303 of the lid 310b (see, e.g., par. 0055); and
Seo is silent with respect to the claim limitation that the wall 310s forms an angle [Symbol font/0x61] less than 90[Symbol font/0xB0] with a surface 303 of the lid 310b.
Tae (see, e.g., Annotated Fig. 12), in similar image sensors to those of Seo, on the other hand, teaches that a wall 40W forming the hole S1 of the lid 40b forms an angle [Symbol font/0x61] less than 90[Symbol font/0xB0] with a surface 40fs of the lid 40b.  See Tae’s annotated Fig. 12, where is clear that since angle θ > 90[Symbol font/0xB0], then, it follows that [Symbol font/0x61] = 180[Symbol font/0xB0] - θ and [Symbol font/0x61] < 90[Symbol font/0xB0].  Thus, contaminants deposited on the sidewall 40W of the inner cover part 40a and the top surface of the semiconductor chip 20 may be easily removed as compared with the case that the angle theta (alpha) is equal to or less (more) than 90 degrees (see, e.g., pars. 0046-0047).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Seo’s device, a wall forming an angle [Symbol font/0x61] less than 90[Symbol font/0xB0] with a surface of the lid, as taught by Seo, to easily remove contaminants deposited on the sidewall of the inner cover part and the top surface of the semiconductor chip.

Regarding Claim 9, Seo and Tae teach all aspects of claim 8.  Tae (see, e.g., Fig. 12 and Annotated Fig. 12), teaches, a set of solder balls 55 attached to the second side (i.e., bottom side) of the substrate 1 (see, e.g., par. 0051).  

Regarding Claim 10, Seo and Tae teaches all aspects of claim 8.  Seo (see, e.g., Figs. 6A, 7B and Annotated Fig. 7B), teaches that the protective structure 310 is made of light absorptive materials (see, e.g., pars. 0049-0050).  

Regarding Claim 11, Seo and Tae teach all aspects of claim 10.  Seo (see, e.g., Figs. 6A, 7B and Annotated Fig. 7B), teaches that scatter light in the protective structure 310 is absorbed by the protective structure 310.  

Regarding Claim 12, Seo and Tae teach all aspects of claim 8.  Seo (see, e.g., Figs. 6A, 7B and Annotated Fig. 7B), teaches that the dam 310ac and the lid 310b are inseparable forming an integrated part (see, e.g., par. 0049).  

Regarding Claim 13, Seo and Tae teach all aspects of claim 8.  Tae (see, e.g., Fig. 12 and Annotated Fig. 12), teaches that the angle [Symbol font/0x61] is less than 90[Symbol font/0xB0] but is silent with respect to the claim limitation that [Symbol font/0x61] is less than 45[Symbol font/0xB0].
However, this claim limitation is merely considered a change in the angle [Symbol font/0x61] formed by the wall 40W with the top surface 40fs of 40b in Tae’s device.  The specific claimed angle, absent any criticality, is only considered to be an obvious modification of the angle [Symbol font/0x61] in Tae’s device, as the courts have held that changes in angles without any criticality, are within the level of skill in the art.  According to the courts, a particular angle is nothing more than one among numerous angles that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
See also the comments stated above in claim 6 regarding criticality which are considered repeated here.

Regarding Claim 14, Seo and Tae teach all aspects of claim 8.  Seo (see, e.g., Figs. 6A, 7B and Annotated Fig. 7B), teaches that the image sensor 200 is a CMOS image sensor (see, e.g., par. 0046).

Seo’s Annotated Fig. 7B.
    PNG
    media_image1.png
    336
    512
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    460
    742
    media_image2.png
    Greyscale
Tae’s Annotated Fig. 12.
Response to Arguments
Applicant's arguments filed on 06/28/2022 with respect to the rejection of claims 1 and 8 have been fully considered but are moot in view of the new grounds of rejection.
Applicant's arguments filed on 06/28/2022 with respect to the rejection of claims 6 and 13 have been fully considered but they are not persuasive.

The Applicants argue:
When [Symbol font/0x61] = 45[Symbol font/0xB0], for an incident light having angle [Symbol font/0x62] referenced to the lid (surface of the lid), the reflected light is going toward the image sensorPage 10 of 12. 
When [Symbol font/0x61] < 45[Symbol font/0xB0] for the same incident light having angle [Symbol font/0x62] referenced to the lid (surface of the lid), the reflected light is going away from the image sensor.
This shows that for a particular incident light, if it is reflected toward the image sensor in the case of [Symbol font/0x61] = 45°, it will be reflected away from the image sensor if [Symbol font/0x61] < 45°.
This shows the criticality of [Symbol font/0x61] < 45[Symbol font/0xB0] for this particular incident light. 

The examiner responds:
Applicant’s arguments with respect to the criticality of the critical nature of the claimed angle or any unexpected results arising therefrom were not found persuasive to overcome the rejection of the claims.  For example, to overcome the rejection of claims 6 and 13 and rebut the examiners assertion that the applicants have failed to establish the criticality of having angle [Symbol font/0x61] less than 45[Symbol font/0xB0], the applicants show a pair of figures depicting the alleged reflection of one ray of light and drawing the conclusion that having an angle [Symbol font/0x61] of less than 45[Symbol font/0xB0] is critical.  Obviously, there are thousands of rays for which light will be reflected toward the image sensor for angles [Symbol font/0x61] < 45[Symbol font/0xB0] and thousands of rays for which light will be reflected away from the image sensor for angles [Symbol font/0x61] [Symbol font/0xB3] 45[Symbol font/0xB0].
To be of probative value, applicants’ assertion should be supported by actual proof.  The MPEP gives guidelines on how to demonstrate the criticality of a claimed range.  See, e.g., §716.02(d).  As explained therein, the applicants should compare a sufficient number of tests both inside and outside the claimed range to show criticality of the claimed range.  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  The applicants, however, have failed to present any data showing that having angle [Symbol font/0x61] less than 45[Symbol font/0xB0] is critical.  Due to the absence of said data, the examiner concludes that applicants’ assertion that the claimed angle is critical constitute mere argument.  Therefore, since the applicants have failed to establish the criticality of the claimed angle and since the cited art shows all other limitations in the claims, claims 6 and 13 stand rejected under Seo and Tae.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814